18-1801
    Akre v. Garland
                                                                                   BIA
                                                                            Mulligan, IJ
                                                                           A209 386 096
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 18th day of May, two thousand twenty-one.

    PRESENT:
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    AWOH FRANCK DOMINIQUE DIDIER
    AKRE, AKA AWOH FRANCK D. AKRE
             Petitioner,

                      v.                                         18-1801
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Rachel G. Skaistis, Dean Nickles,
                                      Cravath, Swaine & Moore LLP, New
                                      York, NY; Jennifer Williams, The
                                      Legal Aid Society, New York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
                                      General; Jonathan Robbins, Senior
                                      Litigation Counsel; Patricia E.
                          Bruckner, Trial Attorney, Office
                          of Immigration Litigation, United
                          States Department of Justice,
                          Washington, DC.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is GRANTED.

    Petitioner Awoh Franck Dominique Didier Akre, a native

and citizen of Côte d’Ivoire, seeks review of a June 5, 2018,

decision of the BIA affirming a January 25, 2018, decision of

an Immigration Judge (“IJ”) denying asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   See In re Awoh Franck Dominique Didier Akre, No.

A209 386 096 (B.I.A. June 5, 2018), aff’g No. A209 386 096

(Immig. Ct. N.Y. City Jan. 25, 2018).   We assume the parties’

familiarity with the underlying facts and procedural history.

    We have reviewed the IJ’s decision as supplemented by

the BIA.   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

Cir. 2005).    The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).   We assume, as the

BIA did, that the government of Côte d’Ivoire was unable or


                              2
unwilling to protect Akre from the persecution he suffered

and fears. See Yan Chen, 417 F.3d at 271–72.

    The agency failed to adequately consider the record in

determining that Akre, who was presumed to have a well-founded

fear of persecution on account of past persecution stemming

from his conversion to Islam, could safely relocate within

Côte d’Ivoire to avoid future harm.           An applicant who has

suffered past persecution is presumed to have a well-founded

fear of future persecution.        See 8 C.F.R. § 1208.13(b)(1).

The Government may rebut this presumption by establishing

that the applicant can reasonably relocate, but “it shall be

presumed that internal relocation would not be reasonable,

unless the [Government] establishes by a preponderance of the

evidence that, under all the circumstances, it would be

reasonable   for   the   applicant      to   relocate.”      8 C.F.R.

§ 1208.13(b)(3)(ii) (2013).       In determining whether internal

relocation would be reasonable, the IJ considers “whether the

applicant would face other serious harm in the place of

suggested relocation; any ongoing civil strife within the

country;     administrative,           economic,      or     judicial

infrastructure;    geographical       limitations;   and   social   and

cultural constraints, such as age, gender, health, and social


                                  3
and familial ties.” Id. § 1208.13(b)(3) (2013).

     The agency found that Akre could reasonably and safely

relocate to northern Côte d’Ivoire because the northern part

of   the   country         is    predominantly            Muslim,    the    government

encourages       religious            tolerance,          and   Akre       could     find

employment as a trained air conditioning technician. But the

agency     erroneously          ignored       the       evidence    supporting       that

internal relocation to the northern part of the country might

be unreasonable in several ways.                          First, the IJ erred in

finding irrelevant Akre’s identifiability as a member of his

tribe because that evidence was relevant to whether his

persecutor could easily locate him should he relocate to

northern Côte d’Ivoire where members of his tribe do not

usually     reside.             Second, the         BIA    applied     an    incorrect

standard        when       evaluating             the     relevance         of     Akre’s

identifiability as a member of his tribe and finding it

“unclear    .    .     .   that       such    distinction          would    render   his

relocation unreasonable,” Certified Admin. Record 4, because

his relocation was presumed unreasonable until shown by the

Government           to          be          reasonable,            see          8 C.F.R.

§ 1208.13(b)(1)(i)(B) (2013).                       Third, the agency erred in

finding evidence of political, social, and religious unrest


                                              4
and generally harsh conditions in the country outdated and

unrelated to Akre’s case because the evidence indicated that

similar volatile conditions remain and such conditions were

relevant      to   the    reasonableness    of   relocation.   See id.

§ 1208.13(b)(3)          (2013).      Lastly, the   agency   failed    to

acknowledge the evidence that the criminal activities of

security forces and other groups restrict freedom of movement

in much of northern Côte d’Ivoire.

       Because the agency failed to consider relevant evidence

that Akre could easily be located due to his tribal identity,

that civil strife is ongoing, and that internal movement is

restricted, it erred in relying solely on evidence that the

northern part of Côte d’Ivoire is predominantly Muslim and

that    the    government      encourages    religious   tolerance      to

conclude that it would be reasonable for Akre to relocate to

northern Côte d’Ivoire “under all the circumstances.” Id. §

1208.13(b)(3)(ii) (2013).             Accordingly, we remand for the

agency to consider all relevant evidence related to the

reasonableness       of    internal    relocation   to   northern     Côte

d’Ivoire.      See id. § 1208.13(b)(1)(ii), (3)(ii); Yan Chen,
417 F.3d at 272–73 (providing that remand is required when

agency overlooks or fails to consider material evidence).


                                       5
    Likewise, the BIA erroneously found that Akre could

alternatively relocate within southern Côte d’Ivoire because

that finding is not supported by substantial evidence. Given

Akre’s persecutor has already located and attacked him in

southern Côte d’Ivoire, it is unreasonable for him to relocate

there.   Accordingly, we remand for the agency to reconsider

the reasonableness of internal relocation within southern

Côte d’Ivoire.   See Tambadou v. Gonzales, 446 F.3d 298, 302

(2006) (“We remand for reconsideration . . . where the IJ’s

or BIA’s determination is based on an inaccurate perception

of the record . . . .” (internal quotation marks and citation

omitted)).

    For the foregoing reasons, the petition for review is

GRANTED, the BIA’s decision is VACATED, and the case is

REMANDED to the BIA.   All pending motions and applications

are DENIED and stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                                6